                  Case 1:19-cr-00606-SHS Document 43 Filed 07/29/20 Page 1 of 3




Federal Defenders                                                                       Southern District
                                                         52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                                    Sou them District rf New •'ork
Executive Directrn·                                                                    Jennifer L. Brown
                                                                                        Awmw~-/11,Charge


                                                   July 28, 2020
                                                                          USDCSDNY
    BY EMAIL & ECF                                                      : DOCU:MENT
                                                                         ! ELBCT.RONlCAUY                     FILED·
    Honorable Sidney H. Stein
                                                                        . DOC #: ==t:--'T:-"::\-+--- .
    United States District Judge
    Southern District of New York                                        -B~F~b:                 1/:P-~l~-
    500 Pearl Street
    New York, NY 10007

              Re:     United States v. Delowar Hossain
                      19 Cr. 606 (SHS)                                                 'RSED
    Dear Judge Stein:

           We write to respectfully request a modification of Delowar Hossain's bail
    conditions to permit him to celebrate the upcoming Eid al-Adha holiday with his
    family on July 31, 2020. In an e-mail to undersigned counsel, the government noted
    its objection to Nlr. Hossain's request.

           On Friday,July 31, 2020, Muslims all over the world will celebrate Eid al-Adha,
    a holiday commemorating Abraham's near sacrifice of his son at God's direction.
    Along with Eid al-Fitr, the holiday that concludes Islam's holy month of Ramadan,
    Eid al-Adha is one of the holiest days in Islam.

           To facilitate his observance of the Eid al-Adha holiday, Mr. Hossain requests
    the Court's permission to leave his parents' home on July 31 at 8:00 a.m. to attend
    services at the nearby Islamic Cultural Center of New York, 1711 3rd Avenue, New
    York, NY 10029, and to travel to Mariam Khandakar's home at 222-18 109th Avenue,
    Queens Village, NY 11429, for a family gathering. Ms. Khandakar is one of the five
    co-signers on Mr. Hossain's bond. The defense also proposes that the Court order
    Mr. Hossain to return to his parents' home no later than 11 :00 p.m. on July 31, 2020

                                               1
         Case 1:19-cr-00606-SHS Document 43 Filed 07/29/20 Page 2 of 3




and to also remain in the presence of one of his parents at all times, including when
moving from one location to another.

       The Bail Reform Act requires the Court to fashion the least restrictive
conditions necessary to reasonably assure Mr. Hossain's appearance as required and
the safety of the community. 18 U.S.C. § 3142(c)(1)(B). The Religious Freedom
Restoration Act, 42 U.S.C. § 2000bb-1, also provides that governmental action should
not substantially burden the free exercise of religion unless it advances a compelling
interest. Indeed, notwithstanding his status as a pre-trial releasee, ]\fr. Hossain retains
his right under the free exercise clause of the First Amendment to have religious
beliefs and to act according to those beliefs. United States v. Hernandez, 209 F. Supp.
3d 542, 544-45 (E.D.N.Y. 2016) . See also United States v. Kahane, 396 F. Supp. 687,
699 (E.D.N.Y. 1975) ("First Amendment rights may be curtailed only by the least
drastic means."). With this in mind, allowing Mr. Hossain to celebrate a significant
religious holiday with his family at a local mosque, and thereafter at the home of one
of his co-signers, strikes an appropriate balance between Mr. Hossain's First
Amendment rights and the Court's prerogatives under 18 U .S.C. § 3142(c).
Hernandez is illustrative.

       In Hernandez, the district court struck as unconstitutional the magistrate
court's imposition of a bail condition on a supervised-releasee (convicted of receiving
child pornography) that he not attend church services where minors are present. 209
F. Supp. 3d at 547. According to the court, "[a]ny limitation on exercise of religious
freedom rights must be as narrow as practicable and clearly related to an appropriate
governmental need." Id. at 546. Given the defendant's fundamental "right to attend
church services," the court held that categorically precluding him from attending
church because children might be present was "unnecessarily burden[some]." Id. at
547. In doing so, the court admonished the defendant to not physically touch minors,
unless it was in furtherance of a religious obligation. Id. This no-contact condition
struck the "necessary balance of allowing defendant to exercise his freedom to
associate and participate in religious services, while protecting minors." Id.

        Similar to Hernandez, no compelling governmental interest justifies
categorically precluding Mr. Hossain from participating in the observance of a
significant religious holiday. This is especially true given the specifics of Mr. Hossain's
proposed modification. In particular, Mr. Hossain has requested a discrete reprieve
that is limited in scope (from 8:00 a.m. to 11 :00 p.m. on July 31, 2020) and that will
allow him to engage in a communal celebration with his family at the home of one of
the co-signers of his bond-a person who has a $250,000 incentive to ensure that Mr.
                                             2
         Case 1:19-cr-00606-SHS Document 43 Filed 07/29/20 Page 3 of 3




Hossain scrupulously adheres to his bail conditions. Against this backdrop, denying
Mr. Hossain's request would unfairly impair his First Amendment-protected
associational interests. The Court should grant Mr. Hossain's request and permit him
to leave his parents' home on July 31, 2020 to attend religious services and to
celebrate Eid al-Adha with his family.

                                              Respectfully Submitted,

                                                      s
                                              Amy Gallicchio
                                              Andrew J. Dalack
                                              Assistant Federal Defenders
                                              (212) 41 7-8728 / 8768

Cc:   Government Counsel




                                                                   '   -
                                                               S·IDNE" H.    STEIN
                                                                    U. S. D.J .




                                          3
